State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 28, 2016                   106198
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

DAVID TAYLOR,
                    Appellant.
________________________________


Calendar Date:   December 15, 2015

Before:   Peters, P.J., Garry, Rose and Devine, JJ.

                             __________


      James P. Milstein, Public Defender, Albany (Theresa M.
Suozzi of counsel), for appellant.

      P. David Soares, District Attorney, Albany (Christopher D.
Horn of counsel), for respondent.

                             __________


Garry, J.

      Appeal from a judgment of the Supreme Court (Breslin, J.),
entered August 13, 2013 in Albany County, convicting defendant
upon his plea of guilty of the crime of robbery in the second
degree.

      Pursuant to a negotiated agreement, defendant entered a
guilty plea to robbery in the second degree as charged in an
indictment and waived his right to appeal. The charge, which
defendant factually admitted, stemmed from his conduct in
forcibly stealing property from a hotel employee on February 12,
2013 aided by another, unnamed person. At sentencing, defendant
made a pro se motion to withdraw his guilty plea claiming
ineffective assistance of counsel, which Supreme Court denied.
                              -2-                106198

In accordance with the plea agreement, defendant was sentenced,
as an admitted second felony offender, to a prison term of 10
years with five years of postrelease supervision, and he now
appeals.

      We affirm. The record reveals that defendant made a
"knowing, voluntary and intelligent choice among alternative
courses of action" (People v Conceicao, 26 NY3d 375, ___, 2015 NY
Slip Op 08615, *3 [2015] [internal quotation marks and citation
omitted]; see People v Fiumefreddo, 82 NY2d 536, 543 [1993]).
Supreme Court explained the trial-related rights that defendant
was relinquishing by his plea as well as the consequences of the
plea; defendant's responses to the court's questions during the
plea allocution established that he accepted the plea terms and
had sufficient time to discuss them with counsel, he had no
questions and was pleading guilty because he was, in fact,
guilty. His claim that he was pressured into pleading guilty and
wanted more time is belied by his assurances during the plea
colloquy that he had sufficient time to confer with counsel and
had not been threatened or coerced into accepting the plea, and
"amounts to the type of situational coercion faced by many
defendants offered a plea deal [that] does not undermine the
voluntariness of [his] guilty plea" (People v Colon, 122 AD3d
956, 957 [2014] [internal quotation marks and citations
omitted]).

      With respect to defendant's contention that Supreme Court
erred in denying the motion to withdraw his guilty plea, we
discern no abuse of discretion, as his claims of ineffective
assistance of counsel are not supported by the record on appeal
and he made no "showing of innocence, fraud or mistake in the
inducement" (People v Ramey, 123 AD3d 1290, 1291 [2014], lv
denied 25 NY3d 953 [2015] [internal quotation marks and citations
omitted]; see CPL 220.60). To the extent that defendant claims
that counsel failed to investigate his defenses or to meet with
him, these allegations "concern matters outside of the record and
are properly the subject of a CPL article 440 motion" (People v
Trimm, 129 AD3d 1215, 1216 [2015]). Finally, defendant's
challenge to the agreed-upon sentence as harsh and excessive is
precluded by his valid waiver of appeal (see People v Lopez, 6
NY3d 248, 256 [2006]; People v Toback, 125 AD3d 1060, 1061
                              -3-                  106198

[2015], lv denied 25 NY3d 993 [2015]).   Defendant's remaining
claims also lack merit.

     Peters, P.J., Rose and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court